Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 6/22/2022.
Claims 1-14, 16, 20, 21, and 23 are pending.  Claims 1-14 are withdrawn from consideration as being drawn to a non-elected invention.
The previous rejection of claims 16-18 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cao et al. (US 2015/0287942) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 16-18, 20, 21 and 23 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morosawa et al. (US 2018/0090620) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 16, 20, 21 and 23 are rejected under 35 U.S.C. 103 as obvious over Morosawa et al. (US 2018/0090620) in view of Yamaguchi et al. (US20100224871).
Regarding claim 16, Morosawa discloses a thin film transistor comprising a substrate (110, Fig. 3), an active layer (150, Fig. 3) on the substrate and a passivation layer disposed on a surface of the active layer facing away from the substrate and covering at least a channel region of the active layer, wherein the passivation layer includes an insulating first metal oxide layer (first passivation layer, 180p. Fig. 3), the first metal oxide layer may include  a hafnium oxide (para 0085).  Morosawa discloses the passivation layer further includes a second metal oxide layer (second passivation layer, 180q, Fig. 3), the second metal oxide layer comprising aluminum oxide (para 0087). Morosawa discloses the first metal oxide layer is disposed on and in contact with the surface of the active layer facing away from the substrate and the second metal oxide layer is disposed on and in contact with a surface of the first metal oxide layer facing away from the active layer (Fig. 3).
Morosawa does not disclose the first metal oxide layer (first passivation layer 180p) is an yttrium oxide Y2O3.  Yamaguchi discloses a second insulating metal oxide layer (second insulating film 16b), which is interposed between a first insulating metal oxide layer (the first insulating film 16a) and active layer (the channel layer 15) (para 0061, and Fig. 1).  The second insulating metal oxide layer may include yttrium oxide (Y2O3) and hafnium oxide (HfO2). Therefore, it would have been obvious to replace the first metal oxide layer (HfO2) in the transistor of Morosawa with Y2O3, because Yamaguchi teaches that the second insulating metal oxide layer that includes yttrium oxide (Y2O3) or hafnium oxide (HfO2) has the function of preventing diffusion of aluminum (Al) in the first insulating film  into the active layer (channel layer) and the defect level in the interface of the oxide semiconductor layer is lowered (para 0061 and 0080). 
The references do not disclose the first metal oxide layer being capable of moving a Fermi level of the active layer towards a side of a forbidden band close to a valence band and the second metal oxide layer being capable of moving the Fermi level of the active layer towards a side of the forbidden band close to a conduction band, majority carrier of the active layer being a hole under the effect of both the first metal oxide layer and the second metal oxide layer as recited in the claim.  However, given that the active layer and insulating first and second metal oxide layers of Morosawa and Yamaguchi are composed of the same material (carbon nanotubes, Y2O3 and Al2O3, respectively) that are used in the present invention, a person having an ordinary skill in the art would reasonably expect the active layer and the insulating first and second metal oxide layers of Morosawa and Yamaguchi to possess similar properties to those claimed because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.
Regarding claim 20, Morosawa discloses the passivation layer further includes an inorganic insulating layer (interlayer insulation layer, 181, Fig. 3), the inorganic insulating layer comprising at least one of a silicon oxide (SiOx), a silicon nitride (SiNx), and a silicon oxynitride (SiON) (para 0016).  Morosawa does not expressly disclose the inorganic insulating layer being capable of moving the Fermi level of the active layer towards a side of the forbidden band close to a conduction band, majority carrier of the active layer being a hole under the effect of both the first metal oxide layer and the inorganic insulating layer as recited in the claim.  However, given that the interlayer insulation layer of Morosawa are composed of the same material (silicon oxide (SiOx), a silicon nitride (SiNx), or a silicon oxynitride (SiON)) that are used in the present invention, a person having an ordinary skill in the art would reasonably expect the interlayer and active layers of Morosawa to possess similar properties to those claimed because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.
Regarding claim 21, Morosawa discloses the first metal oxide layer is disposed on and in contact with the surface of the active layer facing away from the substrate; the inorganic insulating layer is disposed on and in contact with a surface of the first metal oxide layer facing away from the active layer (Fig. 3).
Regarding claim 23, Morosawa discloses an electronic device comprising the thin film transistor according to claim 16 (organic light emitting diode (“OLED”) display device, para 0090, Fig. 4).
Based on the foregoing, the claims are found to have been obvious over the teachings of the reference because selecting Y2O3, Al2O3 and at least one of a silicon oxide (SiOx), a silicon nitride (SiNx), and a silicon oxynitride (SiON) as the first oxide layer, second oxide layer and interlayer would have been within the purview of an ordinary skilled in the art.  
Response to Arguments
Applicant’s arguments filed 6/22/2022 have been considered but are moot because the new ground of rejection does not apply in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
9/23/2022